Exhibit 10.3

EXECUTION VERSION

FIRST SUPPLEMENTAL INDENTURE

BY AND BETWEEN

MILLHILL HOLDINGS LTD.,

AS ISSUER

AND

WILMINGTON TRUST COMPANY,

AS TRUSTEE

 

 

DATED AS OF JULY 31, 2015

 

 



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
July 31, 2015, between MILLHILL HOLDINGS LTD., a Bermuda exempted company (the
“New Issuer”), and WILMINGTON TRUST COMPANY, a Delaware trust company, as
trustee under the Indenture referred to below (the “Trustee”).

RECITALS

WHEREAS, Montpelier Re Holdings Ltd., a Bermuda exempted company (“Montpelier”),
has heretofore executed and delivered to the Trustee that certain Junior
Subordinated Indenture, dated as of January 6, 2006, between Montpelier and the
Trustee (as heretofore amended, supplemented or otherwise modified, the
“Indenture”), providing for the issuance of Montpelier’s unsecured junior
subordinated deferrable interest notes (capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Indenture);

WHEREAS, pursuant to the Agreement and Plan of Merger, dated March 31, 2015,
among Endurance Specialty Holdings Ltd. (“Endurance”), Montpelier and the New
Issuer, Montpelier will merge with and into the New Issuer, with the New Issuer
surviving the merger as a direct, wholly-owned subsidiary of Endurance;

WHEREAS, Section 8.1 of the Indenture provides that if Montpelier merges into
another Person, the entity into which Montpelier is merged (1) shall be an
entity organized and existing under the laws of the United States of America or
any State or Territory thereof or the District of Columbia or Bermuda and
(2) shall expressly assume, by an indenture supplemental thereto, executed and
delivered to the Trustee, in form reasonably satisfactory to the Trustee, the
due and punctual payment of the principal of and any premium and interest
(including any Additional Interest) on all the Securities and the performance of
every covenant of the Indenture on the part of Montpelier to be performed or
observed;

WHEREAS, the New Issuer is a Bermuda exempted company;

WHEREAS, Section 9.1(a) of the Indenture provides that without the consent of
any Holders, Montpelier, when authorized by a Board Resolution, and the Trustee
may enter into a supplemental indenture to evidence the succession of another
Person to Montpelier, and the assumption by any such successor of the covenants
of Montpelier in the Indenture and in the Securities; and

WHEREAS, all acts and requirements necessary to authorize the execution and
delivery of this Supplemental Indenture have been done or performed.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Issuer and the Trustee mutually covenant and agree as follows:

ARTICLE I

Successor Issuer

Section 1.1 Agreement to Assume Obligations. The New Issuer hereby agrees to
expressly assume the due and punctual payment of the principal of and any
premium and interest (including any Additional Interest) on all the Securities
and the performance of every covenant of the Indenture on the part of Montpelier
to be performed or observed.

Section 1.2 Amendment to Section 1.5(b) of the Indenture. Section 1.5(b) of the
Indenture is hereby deleted in its entirety and replaced as follows:

“the Company by the Trustee, any Holder or any holder of Preferred Securities
shall be sufficient for every purpose hereunder if in writing and mailed, first
class, postage prepaid, to the Company addressed to it at Waterloo House, 100
Pitts Bay Road, Pembroke HM 08, Bermuda, Attn: Chief Financial Officer, or at
any other address previously furnished in writing to the Trustee by the
Company,”

Section 1.3 Notices. All notices or other communications to the New Issuer shall
be given as provided in Section 1.5 of the Indenture, as amended by this
Supplemental Indenture, at the address provided therein for the Company.

Section 1.4 Release of Obligations of Montpelier. Montpelier is hereby
automatically released and discharged from all obligations under the Indenture
and the Securities, without any further action on the part of Montpelier or the
Trustee.

ARTICLE II

Miscellaneous Provisions

Section 2.1 Ratification and Incorporation of Indenture. As supplemented hereby,
the Indenture is in all respects ratified and confirmed, and the Indenture as
supplemented by this Supplemental Indenture shall be read, taken and construed
as one and the same instrument. However, to the extent any provision of the
Indenture conflicts with the express provisions of this Supplemental Indenture,
the provisions of this Supplemental Indenture will govern and be controlling.

Section 2.2 Counterparts. This Supplemental Indenture may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Section 2.3 Governing Law. This Supplemental Indenture and the rights and
obligations of each of the Holders, the New Issuer and the Trustee shall be
construed and enforced in accordance with and governed by the laws of the State
of New York without reference to its conflict of laws provisions (other than
Sections 5-1401 and 5-1402 of the General Obligations Law).

 

3



--------------------------------------------------------------------------------

Section 2.4 Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction of this Supplemental
Indenture.

Section 2.5 Trustee. The Trustee makes no representations as to the validity or
sufficiency of this Supplemental Indenture.

Section 2.6 Separability: If any provision in this Supplemental Indenture or in
the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby, and there shall be deemed substituted for the
provision at issue a valid, legal and enforceable provision as similar as
possible to the provision at issue.

Section 2.7 Submission to Jurisdiction: ANY LEGAL ACTION OR PROCEEDING BY OR
AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS SUPPLEMENTAL
INDENTURE MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK,
IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF
MANHATTAN). BY EXECUTION AND DELIVERY OF THIS SUPPLEMENTAL INDENTURE, EACH PARTY
ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
SUPPLEMENTAL INDENTURE.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

MILLHILL HOLDINGS LTD. By:

/s/ John V. Del Col

Name: John V. Del Col Title: Vice President WILMINGTON TRUST COMPANY, as Trustee
By:

/s/ Michael H. Wass

Name: Michael H. Wass Title: Assistant Vice President

[Signature Page to First Supplemental Indenture]



--------------------------------------------------------------------------------

Acknowledged by:

MONTPELIER RE HOLDINGS LTD.

 

By:  

/s/ Michael S. Paquette

Name:   Michael S. Paquette Title:   Executive Vice President & Chief Financial
Officer

[Signature Page to First Supplemental Indenture]